DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Mike Phipps on 02/04/2021


The application has been amended as follows:

1.	(Currently Amended) A middlebox comprising:
at least one processor; and

receive, from a server, a middlebox key that includes an indication of a lifetime of the middlebox key,
receive, from a client device, one or more data packets including encrypted header data and a client device identifier, [[and]]
determine whether to permit a transmission of the one or more data packets to the server or prevent a transmission of the one or more data packets to the server based on the middlebox key and whether a match exists between the encrypted header data, after decryption, and the client device identifier,
prevent the transmission of the one or more data packets to the server after:
determining that the encrypted header data was encrypted using the middlebox key, and
determining that the encrypted header data, after decryption, does not match the client device identifier; and
permit the transmission of the one or more data packets to the server after:
determining that the encrypted header data was encrypted using the middlebox key, and
determining that the encrypted header data, after decryption, does match the client device identifier.

2.	(Canceled)

3.	(Original) The middlebox of Claim 1, wherein the one or more executable instructions, when executed by the at least one processor, further cause the at least one processor to prevent the transmission the one or more data packets to the server after:
determining that the encrypted header data was not encrypted using the middlebox key; and
determining that the one or more data packets are indicative of a distributed denial of service (DDOS) attack.

4.	(Canceled)

5.	(Original) The middlebox of Claim 1, wherein the one or more executable instructions, when executed by the at least one processor, further cause the at least one processor to permit the transmission of the one or more data packets to the server after:
determining that the encrypted header data was not encrypted using the middlebox key; and
determining that the one or more data packets are not indicative of a distributed denial of service (DDOS) attack.

6.	(Original) The middlebox of Claim 1, wherein the middlebox key is a first middlebox key, wherein the indication is a first indication of the lifetime of the first middlebox key, and wherein the one or more executable instructions, when executed by the at least one processor, further cause the at least one processor to:
receive, from the server, a second middlebox key that includes a second indication of a lifetime of the second middlebox key before the lifetime of the first indication reaches an expiration time;
determine whether to permit a transmission of the one or more data packets to the server or to prevent a transmission of the one or more data packets to the server based on the second middlebox key, the encrypted header data, and the client device identifier; and
in response to determining whether to permit a transmission of the one or more data packets to the server or to prevent a transmission of the one or more data packets to the server:
permit the transmission of the one or more data packets to the server during the lifetime of the second indication, or
prevent the transmission of the one or more data packets to the server during the lifetime of the second indication.

7.	(Original) The middlebox of Claim 1, wherein the server and the middlebox communicate using at least one of a User Datagram Protocol (UDP)-based byte stream protocol or a Quick UDP Internet Connection (QUIC).

8.	(Currently Amended) A method implemented by at least one processor of a middlebox, the method comprising:
receiving, by the at least one processor and from a server, a middlebox key that includes an indication of a lifetime of the middlebox key;
receiving, by the at least one processor and from a client device, one or more data packets including encrypted header data and a client device identifier; [[and]]
determining, by the at least one processor, whether to permit a transmission of the one or more data packets to the server or prevent a transmission of the one or more data packets to the server based on the middlebox key and whether a match exists between the encrypted header data, after decryption, and the client device identifier;
preventing the transmission of the one or more data packets to the server after:
determining that the encrypted header data was encrypted using the middlebox key, and
determining that the encrypted header data, after decryption, does not match the client device identifier; and
permitting the transmission of the one or more data packets to the server after:
determining that the encrypted header data was encrypted using the middlebox key, and
determining that the encrypted header data, after decryption, does match the client device identifier.

9.	(Canceled)

10.	(Original) The method of Claim 8, wherein method further comprises preventing, by the at least one processor, the transmission the one or more data packets to the server after:
determining, by the at least one processor, that the encrypted header data was not encrypted using the middlebox key; and
determining, by the at least one processor, that the one or more data packets are indicative of a distributed denial of service (DDOS) attack.

11.	(Canceled)

12.	(Original) The method of Claim 8, wherein the method further comprises permitting, by the at least one processor, the transmission of the one or more data packets to the server after:
determining, by the at least one processor, that the encrypted header data was not encrypted using the middlebox key; and
determining, by the at least one processor, that the one or more data packets are not indicative of a distributed denial of service (DDOS) attack.

13.	(Original) The method of Claim 8, wherein the middlebox key is a first middlebox key, wherein the indication is a first indication of the lifetime of the first middlebox key, and wherein the method further comprises:
receiving, by the at least one processor and from the server, a second middlebox key that includes a second indication of a lifetime of the second middlebox key before the lifetime of the first indication reaches an expiration time;
determining, by the at least one processor, whether to permit a transmission of the one or more data packets to the server or to prevent a transmission of the one or more data packets to the server based on the second middlebox key, the encrypted header data, and the client device identifier; and
in response to determining whether permit a transmission of the one or more data packets to the server or to prevent a transmission of the one or more data packets to the server:
permitting, by the at least one processor, the transmission of the one or more data packets to the server during the lifetime of the second indication, or
preventing, by the at least one processor, the transmission of the one or more data packets to the server during the lifetime of the second indication.

14.	(Original) The method of Claim 8, wherein the encrypted header data includes a forensic key, and wherein the method further comprises retrieving, by the at least one processor, the forensic key from the encrypted header data after determining to prevent the transmission of the one or more data packets to the server.

15.	(Original) The method of Claim 8, wherein the server and the middlebox communicate using at least one of a User Datagram Protocol (UDP)-based byte stream protocol or a Quick UDP Internet Connection (QUIC).

16.	(Currently Amended) A server comprising:
at least one processor;
a memory storing one or more executable instructions that, when executed by the least one processor, cause the at least one processor to:
generate an encryption key, a forensic key, and a middlebox key, wherein the middlebox key includes an indication of a lifetime of the middlebox key,
transmit the middlebox key including the indication of the lifetime to a middlebox,
transmit the encryption key, the forensic key, the middlebox key, and the indication of the lifetime to a client device, and
receive one or more data packets from the client device when the one or more data packets include encrypted header data and a client device identifier that is associated with the client device, wherein the encrypted header data is encrypted using the middlebox key, and wherein the encrypted header data, when decrypted, matches the client device identifier.

17.	(Canceled)

18.	(Currently Amended) The server of Claim [[17]] 16, wherein the forensic key is used to determine an identity of the client device when at least one data packet of the one or more data packets received from the client device is indicative of a DDOS attack.

19.	(Currently Amended) The server of Claim 16, wherein the middlebox key is a first middlebox key, wherein the indication of the lifetime is a first indication of a first lifetime of the first middlebox key, and wherein the one or more executable instructions, when executed by the at least one processor, further cause the at least one processor to transmit, to the middlebox, a second middlebox key including a second indication of a second lifetime of the second middlebox key when the first lifetime 

20.	(Original) The server of Claim 16, wherein the server and the middlebox communicate using at least one of a User Datagram Protocol (UDP)-based byte stream protocol or a Quick UDP Internet Connection (QUIC).




Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 12/04/2020, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of A middlebox includes at least one processor and a memory storing one or more executable instructions that, when executed by the least one processor, cause the at least one processor to receive, from a server, a middlebox key that includes an indication of a lifetime of the middlebox key, receive, from a client device, one or more data packets including encrypted header data and a client device identifier, and determine whether to permit a transmission of the one or more data packets to the server or prevent a transmission of the one or more data packets to the server based on the middlebox key, the encrypted header data, and the client device identifier.  
 
 	Independent claims 1, 8 recite the uniquely distinct features of “determine whether to permit a transmission of the one or more data packets to the server or prevent a transmission of the one or more data packets to the server based on the middlebox key and whether a match exists between the encrypted header data, after decryption, and the client device identifier,
prevent the transmission of the one or more data packets to the server after:
determining that the encrypted header data was encrypted using the middlebox key, and
determining that the encrypted header data, after decryption, does not match the client device identifier; and
permit the transmission of the one or more data packets to the server after:
determining that the encrypted header data was encrypted using the middlebox key, and
determining that the encrypted header data, after decryption, does match the client device identifier. 

Independent claim 16 recites the uniquely distinct features of generate an encryption key, a forensic key, and a middlebox key, wherein the middlebox key includes an indication of a lifetime of the middlebox key,
transmit the middlebox key including the indication of the lifetime to a middlebox,
transmit the encryption key, the forensic key, the middlebox key, and the indication of the lifetime to a client device, and
receive one or more data packets from the client device when the one or more data packets include encrypted header data and a client device identifier that is associated with the client device, wherein the encrypted header data is encrypted using the middlebox key, and wherein the encrypted header data, when decrypted, matches the client device identifier.


The closest prior art, (Naylor US 2018/0198761), discloses securely enabling in-network functionality over encrypted data sessions, the method involving establishing an encrypted data session between a client communication application (100) and a server communication application (200) over a communication network; receiving and/or transmitting, by the client communication application (100), in the established encrypted data session, at least one encrypted communication data (D) from/to the server communication application (200) through a computing network element (M); and performing, by the computing network element (M), different actions other than data packet forwarding from one communication application to the other on the encrypted communication data (D). The encrypted communication data (D) has a plurality of data portions, or contexts, (CTX), each encrypted by a context key, and the different actions being specific for the computing network element (M) and for one or more of the contexts (CTX_X).
The closest prior art, (Ahmed US 2008/0052509) discloses   	a trusted intermediary device is allowed access to packets transmitted through a secured connection. An endpoint to a secured connection identifies a trusted intermediary device, such as by certificate provided by the intermediary device or by using identification information provided by a trusted server. The endpoint shares with the trusted intermediary device connection information that enables the intermediary device to access packets transmitted through the secured connection. Using the connection information, the intermediary device may modify authenticated packets, such as to perform network address translation, without disrupting the underlying secured connection. Similarly, the intermediary device may use the security information to read encrypted information and perform functions such as network traffic monitoring or filtering of unwanted network traffic.
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, 8 and 16. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495